TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-19-00765-CR



                                Chelsea Jo Strube, Appellant

                                              v.

                                The State of Texas, Appellee


             FROM THE 119TH DISTRICT COURT OF TOM GREEN COUNTY
   NO. B-16-0531-SA, THE HONORABLE MARTIN “BROCK” JONES, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Chelsea Jo Strube has filed with this Court a motion to dismiss her

appeal, which is signed by both appellant and her counsel in compliance with the Texas Rules of

Appellate Procedure. See Tex. R. App. P. 42.2(a). We grant the motion and dismiss the appeal.

See Tex. R. App. P. 42.2(a).



                                            __________________________________________
                                            Edward Smith, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed on Appellant’s Motion

Filed: January 22, 2020

Do Not Publish